                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ANDERSON LIVING TRUST, et al.,

               Plaintiffs,

v.                                                            CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that a

status conference will be held by telephone on December 3, 2019, at 2:00 p.m. The

parties shall be prepared to discuss setting a settlement conference in this case.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
